


EXHIBIT 10.30

 

Time Vesting

 

RESTRICTED SHARE AGREEMENT

UNDER THE

KNOLL INC.

2010 STOCK INCENTIVE PLAN

 

THIS AGREEMENT is made effective as of the       th day of
                          , 20     (the “Grant Date”), between Knoll, Inc., a
Delaware corporation (the “Company”), and
                                             (the “Grantee”).  Except as
otherwise specifically provided herein, capitalized terms used herein shall have
the meanings attributed thereto in the Knoll, Inc. 2010 Stock Incentive Plan
(the “Plan”).  All references to employment and termination of employment herein
shall relate to any consulting relationship, directorship or similar
relationship between the Company or a Subsidiary and the Grantee, and the
termination thereof.

 

WHEREAS, pursuant to the Plan, the Company desires to grant the Grantee
Restricted Shares on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Grant of Restricted Shares.  The
Company hereby grants to the Grantee                                Restricted
Shares (the “Restricted Shares”) on the terms and conditions set forth herein. 
The Restricted Shares granted hereunder shall be registered in the Grantee’s
name, but the certificates evidencing such Restricted Shares shall be
appropriately legended and retained by the Company during the period prior to
the vesting of such shares as set forth in Section 3 hereof (the “Restriction
Period”).  Upon request, the Grantee shall execute a stock power, in blank, with
respect to such Restricted Shares and deliver the same to the Company.  The
Grantee expressly acknowledges receipt of a copy of the Plan and agrees to be
bound by all of the provisions of this Agreement and the Plan.

 

2.                                       Non-Transferability.  During the
Restriction Period, the Grantee may not sell, transfer, pledge, or otherwise
encumber or dispose of the Restricted Shares.

 

3.                                       Vesting and Lapse of Restrictions;
Forfeiture.

 

(a)                                  Definitions.  For purposes of this
Agreement, the following capitalized terms shall have the following meanings:

 

(i)                                     “Cause” means Cause as defined in any
employment agreement between the Grantee and the Company or any Subsidiary or,
in the absence of any such definition, means (A) the substantial and continued
failure of the Grantee to perform material duties reasonably required of the
Grantee by the Company or any Subsidiary or the Company’s Board of Directors, as
applicable (it being understood that a failure to attain performance objectives
shall not in and of itself be treated as a failure to perform material duties
for purpose of this clause (A)) for a period of not less than thirty (30)
consecutive days, provided notice in

 

--------------------------------------------------------------------------------


 

writing from the Company or its Board of Directors, as applicable, is given to
the Grantee specifying in reasonable detail the circumstances constituting such
substantial and continued failure, (B) conduct by the Grantee substantially
disloyal to the Company which conduct is identified in reasonable detail by
notice in writing from the Company or the Board of Directors, as applicable, and
which conduct, if susceptible of cure, is not cured by the Grantee within 30
days of the Grantee’s receipt of such notice, (C) any act of fraud, embezzlement
or misappropriation by the Grantee against the Company or any Subsidiary, (D)
the conviction of the Grantee of a felony or plea by the Grantee of guilty or
“nolo contendre” to the charge of a felony, or (E) in the case of a Grantee who
is a director of the Company, removal of the Grantee from the Board of Directors
for cause under applicable law.  The definition of “Cause” herein shall not
modify, amend or otherwise affect the definition of “Cause” in any employment or
other agreement with the Company or any Subsidiary.

 

(ii)                                  “Disability” means Disability as defined
in any employment agreement between the Grantee and the Company or any
Subsidiary or, in the absence of any such definition, means any physical or
mental disability or infirmity that prevents the performance of the Grantee’s
duties with the Company or Subsidiary for a period of (i) ninety (90)
consecutive days or (ii) one hundred eighty (180) non-consecutive days during
any twelve (12) month period.  The definition of “Disability” herein shall not
modify, amend or otherwise affect the definition of “Disability” in any
employment or other agreement with the Company or any Subsidiary.

 

(iii)                               “Qualified Termination” shall mean a
termination of employment with the Company and all Subsidiaries on account of
Disability, death, or upon a Without Cause Termination; provided that the
voluntary resignation of a director or the decision by a director not to stand
for re-election shall not be a Qualified Termination.

 

(iv)                              “Subsidiary” shall mean an entity that the
Company owns, whether directly or indirectly, greater than fifty percent (50%)
of such entity’s capital stock.

 

(v)                                 “Without Cause Termination” shall mean a
termination of employment by the Company or a Subsidiary without Cause; provided
that a failure of a director to become re-elected that is not the result of a
voluntary decision not to stand for re-election shall be deemed to be a Without
Cause Termination.

 

(b)                                 Vesting.  Except as otherwise specifically
provided in this Section 3, the vesting of any Restricted Share is contingent on
the Grantee’s continuous employment by the Company or a Subsidiary (or service
on the board of the Company or any subsidiary), from the Grant Date through the
vesting date.  The Restriction Period with respect to any Restricted Share shall
commence on the Grant Date and shall lapse as to such Restricted Share on the
date that such share becomes vested pursuant to this Section 3.  Except as
otherwise provided in this Section 3 and to the extent such vesting has not been
accelerated  upon a termination of

 

2

--------------------------------------------------------------------------------


 

employment or a Change in Control, as defined in the Plan, the Restricted Shares
shall vest, and the restrictions imposed thereon shall lapse, as follows:

 

(i)                                     one-third of the Restricted Shares shall
vest and the restrictions imposed thereon shall lapse on the first anniversary
of the Grant Date; provided, however, that if such date is in a Blackout Period
under, and as defined in, the Knoll, Inc. Insider Trading Policy applicable to
the Grantee, then the shares shall not vest until the first date upon which the
Grantee next may trade under the Knoll, Inc. Insider Trading Policy, and,
provided further, that notwithstanding the foregoing, such shares shall be
deemed vested during such Blackout Period solely for purposes of Section 3(e)
hereunder;

 

(ii)                                  one-third of the Restricted Shares shall
vest and the restrictions imposed thereon shall lapse on the second anniversary
of the Grant Date; provided, however, that if such date is in a Blackout Period
under, and as defined in, the Knoll, Inc. Insider Trading Policy applicable to
the Grantee, then the shares shall not vest until the first date upon which the
Grantee next may trade under the Knoll, Inc. Insider Trading Policy, and,
provided further, that notwithstanding the foregoing, such shares shall be
deemed vested during such Blackout Period solely for purposes of Section 3(e)
hereunder; and

 

(iii)                               one-third of the Restricted Shares shall
vest and the restrictions imposed thereon shall lapse on the third anniversary
of the Grant Date; provided, however, that if such date is in a Blackout Period
under, and as defined in, the Knoll, Inc. Insider Trading Policy applicable to
the Grantee, then the shares shall not vest until the first date upon which the
Grantee next may trade under the Knoll, Inc. Insider Trading Policy, and,
provided further, that notwithstanding the foregoing, such shares shall be
deemed vested during such Blackout Period solely for purposes of Section 3(e)
hereunder.

 

(c)                                  Accelerated Vesting on a Change in
Control.  Notwithstanding anything herein to the contrary, in the event that a
Change in Control (as defined in the Plan) occurs while the Grantee is employed
with the Company or a Subsidiary, a pro rata portion of the Restricted Shares
shall immediately become fully vested and the restrictions imposed thereon shall
lapse on a pro rata basis upon such Change in Control.  The number of Restricted
Shares that shall vest on account of a Change in Control shall be determined by
multiplying all of the Restricted Shares (including vested and unvested) by a
fraction, the numerator of which shall be the number of full months of
employment from the Grant Date through the date of the Change in Control and the
denominator of which shall be 36, and then subtracting the number of Restricted
Shares that had vested prior to the date of the Change in Control; provided,
however, that in no event shall a Change in Control result in forfeiture of any
Restricted Shares vested prior to such Change in Control.   The date of such pro
rata vesting in the event of a Change in Control shall be the date of such
Change in Control.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Accelerated Vesting on Termination of
Employment.  If the Grantee shall cease to be employed by the Company and all
Subsidiaries by reason of a Qualified Termination, a pro rata portion of the
Restricted Shares shall immediately vest and the Restriction Period thereon
shall lapse on a pro rata basis as follows:

 

(i)                                     The number of Restricted Shares that
shall vest in the event of a Qualified Termination shall be determined by
multiplying all of the Restricted Shares (including vested and unvested) by a
fraction, the numerator of which shall be the number of full months of
employment from the Grant Date through the date of termination and the
denominator of which shall be 36, and then subtracting the number of Restricted
Shares that had vested prior to the date of the Qualified Termination; provided,
however that in no event shall a Qualified Termination result in forfeiture of
any Restricted Shares vested prior to such Qualified Termination.

 

(ii)                                  The date of such pro rata vesting in the
event of a Qualified Termination shall be the date of such Qualified
Termination.

 

(e)                                  Forfeiture on Termination of Employment. 
If the Grantee’s employment with the Company and all Subsidiaries is terminated
for any reason, except for those Restricted Shares that are subject to pro rata
vesting upon a Qualified Termination, the Restricted Shares, to the extent not
vested prior to such termination, shall be immediately forfeited to the Company
and the Grantee shall have no further rights with respect to such shares, but
all vested shares shall continue to be owned by the Grantee.

 

(f)                                    Committee Determination.  Except as
otherwise provided in Section 3, whether employment has been terminated for the
purposes of this Agreement, and the reasons therefore, shall be determined by
the Committee, whose determination shall be final, binding and conclusive.

 

4.                                       Delivery of Share Certificates.  Upon
the vesting of any Restricted Shares granted hereunder but subject to
satisfaction of the federal, state and local tax withholding requirements set
forth below, the stock certificates evidencing such Restricted Shares shall be
delivered promptly to the Grantee.  In the case of the Grantee’s death, such
certificates will be delivered to the beneficiary designated in writing by the
Grantee pursuant to a form of designation provided by the Company, to the
Grantee’s legatee or legatees, or to his personal representatives or
distributees, as the case may be.

 

5.                                       Binding Effect.  This Agreement shall
be binding upon the heirs, executors, administrators and successors of the
parties hereto.

 

4

--------------------------------------------------------------------------------


 

6.                                       Governing Law.  This Agreement shall be
construed and interpreted in accordance with the internal laws of the State of
Delaware, without reference to the principles of conflicts of law thereof.  Each
party hereby irrevocably consents and submits to the personal jurisdiction of
and venue in the United States District Court - District of Delaware and the
Delaware State courts, in any legal action, equitable suit or other proceeding
arising out of or related to this Agreement.

 

7.                                       Withholding.  The delivery to the
Grantee of stock certificates representing Restricted Shares that have vested
shall be subject to the payment by the Participant to the Company of all
federal, state or local taxes required by law to be withheld by the Company. 
The Grantee may be required to pay to the Company in cash or cash equivalents,
either prior to or concurrent with the delivery of certificates representing
Restricted Shares that have vested, the amount required by law to be withheld by
the Company.  The Company, in its sole discretion, may withhold from the number
of shares of Common Stock to be delivered upon vesting of the Restricted Shares,
such number of shares having an aggregate fair market value equal to minimum
amount of the federal, state and local taxes required by law to be withheld by
the Company.  The Committee may establish other rules and procedures to allow
the Grantee to satisfy and to facilitate the required tax withholding from time
to time.

 

8.                                       No Employment Rights.  The
establishment of the Plan and the grant of Restricted Shares hereunder shall not
be construed as granting to the Grantee the right to remain in the employ of the
Company or any Subsidiary, nor shall the Plan or this Agreement be construed as
limiting the right of the Company or any Subsidiary to discharge the Grantee
from employment at any time for any reason whatsoever, with or without Cause.

 

9.                                       No Liability.  No member of the
Committee or the Board of Directors of the Company shall be personally liable by
reason of any contract or other instrument executed by such member or on his or
her behalf in his or her capacity as a member of the Committee or Board nor for
any mistake of judgment made in good faith, and the Company shall indemnify and
hold harmless each member of the Committee, each member of the Board and each
other employee, officer or director of the Company to whom any duty or power
relating to the administration or interpretation of the Plan or this Agreement
may be allocated or delegated, against any cost or expense (including counsel
fees) or liability (including any sum paid in settlement of a claim) arising out
of any act or omission to act in connection with the Plan or this Agreement
unless arising out of such person’s own fraud or bad faith; provided, however,
that approval of the Board shall be required for the payment of any amount in
settlement of a claim against any such person.  The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s certificate of
incorporation or by-laws, as a matter of law, or otherwise, or any power that
the Company may have to indemnify them or hold them harmless.

 

5

--------------------------------------------------------------------------------


 

10.                                 Headings.  Headings are for the convenience
of the parties and are not deemed to be a part of this Agreement.

 

11.                                 Plan.  The terms of the Plan, a copy of
which is attached hereto, are made part of this Agreement and are incorporated
herein by reference.  In the event of any conflict between the terms of the Plan
and the terms of this Agreement, the terms of the Plan shall govern.

 

EXECUTED effective as of the day and year first written above.

 

 

 

KNOLL, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

 

 

Name:

 

6

--------------------------------------------------------------------------------

 
